Per Curiam,
Our consideration of this record has not convinced us that there is any error therein that would justify a reversal of the judgment. The defense that was interposed depended on questions of fact which were fairly and correctly submitted to the jury, and by them determined in plaintiff’s favor. We find no substantial error in the learned trial judge’s rulings on questions of evidence, or in the instructions contained in his charge and answers to points. The case appears to have been carefully and correctly tried, and the judgment should not be disturbed.
Judgment affirmed.